COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS



                                               §
JEFFREY ZIMMERLY,                                               No. 08-15-00178-CV
                                               §
                             Appellant,                            Appeal from the
                                               §
v.                                                               Probate Court No. 1
                                               §
DIANNE STANISLAWSCYK, AS                                      of El Paso County, Texas
EXECUTRIX OF THE ESTATE OF                     §
JOAN HITCHCOCK,                                                  (TC#2011-01120P )
                                               §
                              Appellee.
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 13TH DAY OF NOVEMBER, 2015.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.